 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED

   

IN THE UNITED STATES DISTRICT COURT — ney
FOR THE NORTHERN DISTRICT OF TEXAS Hud 23 2019
AMARILLO DIVISION

 

CLERK, U.S. DISTRIC
UNITED STATES OF AMERICA By CURT
Deputy

 

 

§
§

v. § CASE NO.: 2:19-cr-00052-Z-BR-1
§

BERNICE MONTES §

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

BERNICE MONTES, by consent, under authority of United States vy. Dees, 125 F.3d 261 (Sth Cir. 1997), has
appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to Count(s) 1 of the Superseding
Information After cautioning and examining BERNICE MONTES under oath concerning each of the subjects mentioned
in Rule 11, I determined that the guilty plea was knowledgeable and voluntary and that the offense(s) charged are
supported by an independent basis in fact containing each of the essential elements of such offense. I therefore
recommend that the plea of guilty be accepted, and that BERNICE MONTES be adjudged guilty of 18 U.S.C. § 371 -
CONSPIRACY TO DISTRIBUTE AND POSSESS WITH INTENT TO DISTRIBUTE METHAMPHETAMINE and
have sentence imposed accordingly. After being found guilty of the offense by the District Judge,

yh The defendant is currently in custody and should be ordered to remain in custody.

O The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the community

if released.

C) The Government does not oppose release.

O The defendant has been compliant with the current conditions of release.

O I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any other
person or the community if released and should therefore be released under § 3142(b) or (c).

CL) The Government opposes release.

O The defendant has not been compliant with the conditions of release.

0 If the Court accepts this recommendation, this matter should be set for hearing upon motion of the

Government.

O The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there is a
substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly shown
under § 3145(c) why the defendant should not be detained, and (2) the Court finds by clear and convincing evidence
that the defendant is not likely to flee or pose a danger to any other person or the community if released.

Date: August 23, 2019

Zoe Cnr Rin

UNITED STATES MAGISTRATE JUDGE

NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date of its
service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United States
District Judge. 28 U.S.C. §636(b)(1)(B).
